DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/20/2020. 
2. 	Claims 3, 4, 7-9, 14, 15, 18-20, 24-32, 34, 36-39, and 41 are cancelled. 
3.  	Claims 1, 2, 5, 6, 10-13, 16, 17, 21-23, 33, 35, 40, and 42-45 are pending and presented for examination.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1, 2, 5, 6, 10-13, 16, 17, 21-23, 33, 35, 40, and 42-45 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

5.	The 35 U.S.C. 112, second paragraph rejection of claims 16 and 17 has been withdrawn in view of amendment.

6.	The 35 U.S.C. 101 rejection of claim 44 has been withdrawn in view of the amendment.

7.	The objection to Figure 2 has been withdrawn in view the amendment.




Claim objections
s 1, 2, 5, 6, 10-13, 16, 17, 21-23, 33, 35, 40, and 42-45 are objected to because of the following informalities: Claim 1 recites “grouping the identified one or more events into one or more blocks…wherein the n-dimensions comprise at least one of: a time of the start of a block; a time of the end of a block; and a duration of a block; and a number of events in a block”, should read “ grouping the identified one or more events into one or more blocks…wherein the n-dimensions comprise at least one of: a time of the start of the block; a time of the end of the block; and a duration of the block; and a number of events in the block”. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1, 2, 5, 6, 10, 11, 21, 22, 33, 35, 40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Loureda US 2014/0172772 (hereinafter, Sanchez Loureda), in view of Rosewell et al.  US 2011/0004421 (hereinafter, Rosewell), in further view of Saito et al. US 2017/0074913 (hereinafter, Saito).

13.	 Regarding claim 1, Sanchez Loureda discloses a method comprising: 
 	receiving consumption data comprising readings from one or more utility meters associated with a property comprising one or more devices, the one or more devices comprising one or more devices of interest (abstract; disclosing utility consumption data comprising a plurality of utility consumption values measured at a corresponding plurality of measurement points. Paragraph 9; disclosing data derived from measurements of the changes in power demand of a household over time can be analysed to identify events associated with operation of known appliances in order to match the electricity consumption of appliances in a household to known appliances and to provide detailed information of energy consumption associated with each identified appliance. Paragraph 84; disclosing sensing device such as a clamp-on energy meter measures real and reactive power at time points. The measurements are made at regularly spaced fixed time points); 
	determining, in the received consumption data, one or more positive consumption variations indicative of switching on of one or more of the devices and/or one or more negative consumption variations indicative of switching off of one or more of the devices (paragraphs 108 and 109; disclosing data regarding the On/Off edge pairs detected by the On/Off edge detection algorithm are supplied to an edge filtering algorithm for On/Off edge matching. Each event formed by an On edge followed by a paired Off edge potentially corresponds to an appliance being switched on and subsequently being switched off); 
 	identifying one or more events associated with the one or more devices, based on the determined variations, by matching one or more positive variations with one or more negative variations (paragraphs 108 and 109; disclosing On/Off edge matching by the edge filtering algorithm step 6 takes all of the potential On/Off edge pairs that have been detected by the On/Off edge detection algorithm in the preceding step 5 and operates on these to produce unique pairings, such that each On edge is unique, and is in turn matched uniquely to its corresponding unique Off edge. This matching produces unique On/Off edge pairings, which will be referred to below as events, and which are used in the following section to determine the appliance detections. Each event formed by an On edge followed by a paired Off edge potentially corresponds to an appliance being switched on and subsequently being switched off);
 	grouping the identified one or more events into one or more blocks, each block corresponding to an occurrence of usage of a device of the property (paragraphs 14, 109, and 132-134; disclosing identified events may be grouped together before identifying them as part of a single appliance usage event); 
 	classifying the one or more blocks into one or more clusters, the one or more clusters comprising a respective cluster associated with each device of interest of the property (paragraphs 220 and 221; disclosing the three-dimensional clustering begins with an initial dividing step 30 which divides the measured events into groups based on their power values. Each of the split groups of measured events produced by the dividing step 30 is then separately subjected to a three-dimensional model based clustering process in a three-dimensional model based clustering step 31. The periodic measured events are subjected to a three-dimensional model based clustering process based on the measured real power change and duration and spread values associated with the measured event in the three-dimensional model based clustering step 31.  Paragraphs 224-227; disclosing one or more of clusters associated with each device of interest of the property); and 
 	determining an occurrence and/or an absence of usage of the one or more devices of interest of the property, based on the classification into the one or more clusters (paragraphs 271-272; disclosing detection of a significant change in consumption of utilities. The significant change may be the occurrence or absence of a specific detectable event. See also paragraphs 224-227), 
 	wherein the classifying comprises an expectation-maximization algorithm (paragraphs 112, 192, 195, and 197).  
 	Sanchez Loureda does not disclose one or more predetermined clusters, wherein the classifying comprises using a vector classifier using a model-based clustering and an expectation-maximization algorithm in an n-dimensional space, wherein the n-dimensions comprise at least one of: a time of the start of a block; a time of the end of a block; and a duration of a block; and a number of events in a block. 
	However, Rosewell discloses one or more predetermined clusters (paragraphs 41 and 42). 
 	Rosewell also discloses grouping the identified one or more events into one or more blocks, each block corresponding to an occurrence of usage of a device of the property (abstract and paragraphs 37 and 70). 

 	Sanchez Loureda in view of Rosewell does not disclose wherein the classifying comprises using a vector classifier using a model-based clustering and an expectation-maximization algorithm in an n-dimensional space, wherein the n-dimensions comprise at least one of: a time of the start of a block; a time of the end of a block; and a duration of a block; and a number of events in a block. 
	However, Saito discloses wherein the classifying comprises using a vector classifier using a model-based clustering and an expectation-maximization algorithm in an n-dimensional space, wherein the n-dimensions comprise at least one of: a time of the start of a block; a time of the end of a block; and a duration of a block; and a number of events in a block (paragraphs 14, 87-93, 153, and 396).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sanchez Loureda in view of Rosewell to use wherein the classifying comprises using a vector classifier using a model-based clustering and an expectation-maximization algorithm in an n-dimensional space, wherein the n-dimensions comprise at least one of: a time of the start of a block; a time of the end of a block; and a duration of a block; and a number of events in a block as taught by Saito. The motivation for doing so would have been in 

14.  	Regarding claims 44 and 45, the claims are rejected with the same rationale as in claim 1. 

15.  	Regarding claim 2, Sanchez Loureda discloses at least one of: comparing the determined occurrence and/or absence of usage of the one or more devices of interest of the property with one or more predetermined usage patterns associated with the one or more devices of interest of the property (paragraphs 271-272; disclosing detection of a significant change in consumption of utilities. The significant change may be the occurrence or absence of a specific detectable event) and determining whether the determined occurrence and/or absence of usage of the one or more devices of interest of the property is associated with normal or abnormal usage, based on the comparison, or causing output of one or more alarm signals, based on the determining whether the occurrence and/or absence of usage is associated with normal or abnormal usage, or receiving, from a user of the property and/or an operator, a cancellation signal overriding the one or more output alarm signals (paragraph 271; disclosing measured data may also be used to identify faulty appliances. For example, operation of a faulty appliance may give the same event series as a normal appliance but with higher power levels. A user may therefore be alerted to a potential fault in the appliance). See also Rosewell (abstract and paragraphs 48 and 116).

Regarding claim 5, Sanchez Loureda discloses wherein classifying the one or more blocks into one or more clusters comprises using a classifier using at least one of: a Support Vector Machine, and/or a k nearest neighbours, k-NN, technique, and/or a Bayesian inference (paragraph 197; disclosing a Bayesian inference). 
 	Sanchez Loureda in view of Saito does not disclose one or more predetermined clusters. 
	However, Rosewell discloses predetermined clusters (paragraphs 41 and 42).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sanchez Loureda in view of Saito to use one or more predetermined clusters as taught by Rosewell. The motivation for doing so would have been in order to classify events associated with each appliance efficiently.

17.  	Regarding claim 6, Sanchez Loureda discloses wherein the vector classifier using the expectation-maximization algorithm is configured to generate a cluster associated with each device of interest of the property (paragraphs 112, 192, 195, and 197).  
 	Sanchez Loureda in view of Rosewell does not disclose generate a single cluster, wherein the vector and/or the assumptions are modified by parameters and/or modifiers based on the consumption data and/or on a set of predetermined assumptions. 
 (paragraphs 14, 87-93, 153, and 396).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sanchez Loureda in view of Rosewell to use generate a single cluster, wherein the vector and/or the assumptions are modified by parameters and/or modifiers based on the consumption data and/or on a set of predetermined assumptions as taught by Saito. The motivation for doing so would have been in order to cluster and identify operation status of individual appliances accurately (Saito, paragraph 394).

18.  	Regarding claim 10, Sanchez Loureda discloses wherein grouping the identified one or more events into one or more blocks comprises: grouping, based on the one or more devices of interest of the property, events of similar magnitudes occurring within a predetermined space of time, to generate a block associated with a device of interest of the property (paragraphs 119, 204, and 216). 

19. 	Regarding claim 11, Sanchez Loureda discloses wherein grouping the identified one or more events into one or more blocks comprises: selecting, based on the one or more devices of interest of the property, blocks comprising a number of events comprised within a predetermined range of numbers of events (paragraphs 223-227). See also Rosewell (paragraph 47).

Regarding claim 21, Sanchez Loureda discloses wherein determining whether a determined absence of usage of the one or more devices of interest of the property is associated with normal or abnormal usage comprises: determining that the determined absence of usage is associated with abnormal usage if the one or more moments in time by which the absence of usage is determined is later than at least one of the predefined moments in time (paragraphs 249, 271, and 272). 

21.  	Regarding claim 22, Sanchez Loureda discloses wherein determining whether a determined occurrence of usage of the one or more devices of interest of the property is associated with normal or abnormal usage comprises: determining that the determined occurrence of usage is associated with abnormal usage if the one or more moments in time at which the occurrence of usage is determined is similar to at least one of the predefined moments in time (paragraphs 249, 271, and 272). 

22.  	Regarding claim 33, Sanchez Loureda discloses wherein the determining of the consumption variations comprises, at least one of: defining edges between consecutive readings received from the utility meters, or merging a plurality of consecutive, similar, determined variations (paragraphs 84 and 108). 

23.  	Regarding claim 35, Sanchez Loureda discloses wherein the identifying of the one or more events comprises at least one of: ranking the identified variations based on their respective energy magnitude, or searching for matching variations within a predetermined search period, for example a day, or searching for a match to the (paragraphs 108 and 162). 
 
24.  	Regarding claim 40, Sanchez Loureda discloses wherein the utility meter comprises at least one of: a gas meter; and/or an electricity meter; and/or a water meter; and/or a bandwidth meter (paragraph 84). 

25.  	Regarding claim 42, Sanchez Loureda discloses wherein the one or more output alarm signals cause one or more of: an intervention being triggered in the property; and/or a message being sent to a user of the property and/or to an operator (paragraph 271). 
 
26. 	Regarding claim 43, Sanchez Loureda discloses wherein the one or more devices of interest comprises, one or more of the following: a heating system, such as a boiler and/or an electrical heater; and/or a cooling system, such as an air conditioning system; and/or a lighting system, such as a lighting bulb, and/or an appliance, such as a kettle, a fridge, a washing-machine, a drier, a dish-washer, an oven, a cooker, a hob, a hair drier, a blender, an alarm clock, a television, a set-top box, a dvd and/or cd player, a hoover, a computer, a telephone, and/or a bandwidth access point; and/or a water access point, such as a flush and/or a water tap (paragraph 152). 


27.	Claims 12, 13, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Loureda, in view of Rosewell, in view of Satio, in further view of Berenguer et al. US 2006/0261962 (hereinafter, Berenguer).

27.  	Regarding claim 12, Sanchez Loureda discloses determining one or more usage patterns, comprising: receiving usage data associated with one or more determined occurrences of usage of the one or more devices of interest of the property, the usage data being received for a predetermined observation period of time of at least one half day, the observation period of time comprising one or more time divisions W divided into n time intervals ti shorter than an hour, with i being an integer between 1 and n; retrospectively determining, in the received usage data, a probability of use of the one or more devices of interest within each of the n time intervals ti (paragraphs 84, 85, 111, 112, and 122; disclosing determine the probability of a measured event being associated with operation of a known appliance the measured event values can be compared to the event probability density map to assess how closely the measured event values match the mapped profile of the known appliance event. Further, Saito discloses a process for estimating the likelihoods about the occurrences of switching on-and off events of what electrical appliances the first order differences of the time variations of the total electric power usage, namely the up and down jumps, correspond to….and dynamically identifying the operation statuses of the individual electrical appliances momently varying during the intervals of the time variations of the measured total electric power usage (paragraphs 88, 89, and 185). See also Rosewell (paragraphs 47, 70, and 71).
 	Sanchez Loureda in view of Rosewell in view of Satio does not disclose determining a usage ratio ri, with i being an integer between 1 and n, such that, for each device of interest of the property and for each time division W: 	
ri =  number of times device of the interest was used at least once in interval ti / number of intervals ti in time division W.
However, Berenguer discloses number of times device of the interest was used at least once in interval ti and number of intervals ti (paragraphs 88, 104, 105, and 136; disclosing the number of times that the equipment has been used and the period during which the equipment has remained switched on. Sanchez Loureda, Rosewell, Satio, and Berenguer disclose receiving usage data associated with one or more determined occurrences of usage of the one or more devices of interest of the property, the usage data being received for a predetermined observation period of time of at least one half day, the observation period of time comprising one or more time divisions and dynamically identifying the operation statuses of the individual electrical appliances momently varying during the intervals of the time variations of the measured total electric power usage as disclosed above. Sanchez Loureda, Rosewell, Satio, and Berenguer does not disclose determining a usage ratio. However, determining the usage ration would have been obvious to one ordinary skill in the art based on the teaching of Sanchez Loureda, Rosewell, and Berenguer).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sanchez  to use the number of times device of interest was used and number of intervals in time division as taught by Berenguer. The motivation for doing so would have been in order to determine time interval usage of devices of a  property accurately (Berenguer, paragraph 199).

28.  	Regarding claim 13, Sanchez Loureda discloses at least one of, for one or more subdivisions D of one or more divisions W: estimating, based on the determined probability of use, a usage probability density function of usage of the device of interest of the property, wherein estimating the probability density function comprises using a Kernel Density Estimation, or defining, based on the estimated usage probability density function, one or more predefined moments in time corresponding to times at which a determined occurrence of usage of the one or more devices of interest of the property is associated with abnormal usage (paragraphs 264, 249, 271, and 272; disclosing measured data may also be used to identify faulty appliances. For example, operation of a faulty appliance may give the same event series as a normal appliance but with higher power levels). 

29.  	Regarding claim 16, Sanchez Loureda discloses for one or more subdivisions D of one or more divisions W: estimating a probability that the one or more devices of interest of the property is used within a given period Hἀi of time within a subdivision D, the period of time Hἀi starting at a beginning of first time interval being a predetermined reference time interval tM associated the start of the subdivision D, and ending at an end of a time interval ti wherin M and i are respective indices identifying the first and second (paragraphs 109,and 224-227; disclosing each cluster is compared to generic three-dimensional appliance maps for hobs (i.e., one or more devices) and the probability that the cluster of events corresponds to operation of a hob is determined. Further, paragraphs 198 and 199; discloses  
    PNG
    media_image1.png
    55
    540
    media_image1.png
    Greyscale
 ).  
 	Further, Satio discloses an individual electrical-appliance operation-status estimation means that estimates changes of operation statuses of the individual electrical appliances when the likelihoods relating to the occurrences of switching on-and-off events of the individual electrical appliances which are obtained from the jumps of the total electric power usage in present statuses of the individual electrical appliances to update estimations of the operation statues of the existing electrical appliances, optimizing estimations of the individual electrical appliance types, estimation of rated power consumption and estimations of the operation statues based on measured data of the total electric power usage and an estimated value of the total electric power usage estimated by using estimation result results of updated operation statues and estimation result results of the updated rated power consumption of the individual electrical appliances, and dynamically estimating operation probabilities of the individual electrical appliances that vary in intervals of the time variations in the measured total electric usage (paragraphs 20, 62, and 117).  Furthermore, Berenguer also discloses estimating a probability that the one or more devices of interest of the property is used within a given period (paragraphs 92, 113, 136, and 141; disclosing the processing server 150 determines each activity indicator relative to a given period of time, based on the weighting values determined for the electrical equipment that has been detected in this period and which is associated with this activity indicator. The activity indicator thus determined is, in fact, a probability of performance of the type of activity of which this indicator is representative. See also Rosewell (paragraphs 47, 70, and 71.  Sanchez Loureda, Rosewell, Satio, and Berenguer does not disclose estimating a cumulative probability CPἀi, such that  CPἀi = 1-Πij=m 1-rj	 wherein ri is the usage ration of index j.  However, estimating a cumulative probability would have been obvious to one ordinary skill in the art based on the teaching of Sanchez Loureda, Rosewell, Satio, and Berenguer. The motivation for doing so would have been in order to determine usage of devices of the property at different time intervals).

30.  	Regarding claim 17, Sanchez Loureda discloses at least one of: estimating a cumulative probability that the one or more devices of interest of the property is not used within the given period Hἀi of time within a subdivision D, based on the estimated cumulative probability, or defining, based on the given periods Hἀi and one or more of the estimated cumulative probabilities, one or more predefined moments in time corresponding to times by which a determined absence of usage of the one or more devices of interest of the property is associated with abnormal usage, or comparing one or more moments in time at which the absence and/or occurrence of usage is determined with the one or more predefined moments in time (paragraphs 264, 271, and 272). 

Regarding claim 23, Sanchez Loureda discloses wherein the one or more predefined moments comprise, for each device of interest of the property, different types of times causing output of different types of alarm signals (paragraphs 271 and 272). 


Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864